COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-14-00176-CV


GARRY CANTRELL A/K/A GARRY                                       APPELLANT
P. CANTRELL, GARY CANTRELL,
GARRY PHILIP CANTRELL, AND
GARRY CANTRELL, ESQ., D/B/A
CANTRELL LAW FIRM, AND
CANTRELL LAW FIRM IOLTA

                                        V.

LAWSUIT FINANCIAL CORP.                                            APPELLEE


                                    ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 2012-005630-3

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On September 22, 2104, and October 6, 2014, we notified appellant in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this


      1
      See Tex. R. App. P. 47.4.
appeal unless the $195 filing fee was paid.       See Tex. R. App. P. 42.3(c).

Appellant has not paid the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: November 6, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2